Name: Commission Regulation (EEC) No 2908/88 of 21 September 1988 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export and repealing Regulation (EEC) No 2196/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/8 Official Journal of the European Communities 22. 9 . 88 COMMISSION REGULATION (EEC) No 2908/88 of 21 September 1988 ' on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export and repealing Regulation (EEC) No 2196/88  2 000 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 October 1987. The quality and prices are set out in Annex I hereto . . 2 . The sale shall be conducted in accordance with the provisions of Regulation (EEC) No 985/81 .- 3 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the address listed in Annex II hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), Whereas certain intervention agencies have substantial stocks of intervention bone-in meat ; whereas outlets exist in certain non-member countries for the products in question, in particular after boning ; whereas these products should therefore be authorized for export without further processing or after boning ; whereas, in the case of boning, all meat obtained from boning should be required to be exported ; Whereas, with a view to making it easier to carry out the necessary checks on boning operations, provision should be made for such operations to take place only in the territory of the Member State in which the bone-in meat is stored ; Whereas this meat should be put up for sale at prices fixed at a standard rate in advance in accordance with Commission Regulation (EEC) No 985/81 (3), as last amended by Regulation (EEC) No 1 809/87 (4) ; Whereas provision must be made for a security of a suffi ­ ciently high amount to be provided in order to guarantee the exportation of this meat ; Whereas Commision Regulation (EEC) No 2196/88 (^ should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The meat must be exported without further proces ­ sing or after boning, according to the choice made by the trader in the purchase application . 2. In addition to the particulars referred to in Article 2 (2) of Commission Regulation (EEC) No 2173/79 (6) the trader must state in the purchase application whether the meat will be exported without further processing or after boning. 3 . In case of boning, the total quantity of the product specified in the contract must be boned in the Member State where the meat concerned is stored. Article 3 1 . The security provided for in Article .3 ( 1 ) of Regula ­ tion (EEC) No 985/81 shall be 10 ECU per 100 kilo ­ grams. 2. The security provided for in Article 3 (2) of Regula ­ tion (EEC) No 985/81 shall be 80 ECU per 100 kilo ­ grams.HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale :  5 000 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 July 1986 ;  2 500 tonnes of bone-in beef held by the French intervention agency and bought in before 1 October 1987 : ' Article 4 1 . In case of boning, the total quantity of meat obtained from boning must be exported. However, the following may be marketed in the Commu ­ nity : bones, large tendons, cartilages, pieces of fat and other scraps left over from boning. The quantity of meat exported must be at least 65 % of the gross weight of the meat on removal from interven ­ tion stocks . (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 198, 26 . 7. 1988, p. 24. 0 OJ No L 99, 10 . 4. 1981 , p. 38 . (4) OJ No L 170, 30 . 6 . 1987, p. 23 . O OJ No L 195, 23. 7. 1988 , p. 43 . (6) OJ No L 251 , 5 . . 10 . 1979, p. 12. 22. 9 . 88 Official Journal of the European Communities No L 262/9 removal order referred to in Article 3 of Regulation (EEC) No 569/88 and the documents referred to in Article 4 (a) of the said Regulation shall include one of the following endorsements :  Para desnuesar y exportar posteriormente sin restitu ­ ciÃ ³n  Reglamento (CEE) n ° 2908/88 ,  Til udbening og senere udfÃ ¸rsel uden restitution  forordning (EÃF) nr. 2908/88 ,  Zum Entbeinen und zur spÃ ¤teren Ausfuhr bestimmt ohne Erstattung  Verordnung (EWG) Nr. 2908/88 ,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ±Ã Ã ±Ã ¯Ã Ã µÃ Ã · Ã ºÃ ¿Ã ºÃ ¬Ã »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ± ­ Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2908/88 ,  For boning and subsequent export, without refund  Regulation (EEC) No 2908/88 , 2. The security referred to in Article 3 (2) shall be released only when the proof referred to in Article 13 (4) of Commission Regulation (EEC) No 569/88 (') has been furnished for all meat obtained from boning. Article 5 The bags, cartons or other packaging material in which the boned cuts are placed shall be officially sealed by the competent authorities and bear particulars enabling the boned meat to be identified, in particular the net weight, the type and the number of the cuts and a serial number. Article 6 In the case of the meat sold under this Regulation : (a) no export refund shall be granted ; (b) by way of derogation from Article 2 ( 1 ) of Commis ­ sion Regulation (EEC) No 31 55/85 (2) the monetary compensatory amount may be fixed in advance. In cases where use is made of the option specified at (b) :  the application for advance fixing must be lodged at the same time as the application for the export licence,  the application for advance fixing must be accompa ­ nied by the contract of sale,  the export licence may be used for intervention meat only,  section 18 (a) of the export licence shall carry the following entry in one of the Community languages :  DestinÃ ©es au dÃ ©sossage et Ã 1 exportation ultÃ ©rieure sans restitution  rÃ ¨glement (CEE) n0 2908/88,  Destinate al disossamento e successivamente all espor ­ tazione senza restituzione  regolamento (CEE) n . 2908/88 ,  Bestemd voor uitvoer na uitbening zonder restitutie  Verordening (EEG) nr. 2908/88 ,  Destinada a desossagem e a ulterior exportaÃ §Ã £o sem restituiÃ §Ã £o  Regulamento (CEE) n? 2908/88 . 2. As regards the meat in respect of which the purchase application includes an endorsement to the effect that it will be exported without further processing, the removal order referred to in Article 6 of Regulation (EEC) No 569/88 shall include one of the following endorsements :  Valido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 2908/88 ,  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 2908/88 ,  Para exportar en el estado en que se encuentra sin restituciÃ ³n  Reglamento (CEE) n ° 2908/88 ,  Til udfÃ ¸rsel i uÃ ¦ndret stand uden restitution  forordning (EÃF) nr. 2908/88 ,  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkaufx gemÃ ¤Ã  der Verordnung (EWG) Nr. 2908/88 ,  Zur ; Ausfuhr in unverÃ ¤ndertem Zustand bestimmt ohne Erstattung  Verordnung (EWG) Nr. 2908/88 ,  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2908/88 ,  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã  Ã ­Ã Ã µÃ ¹ Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹ ­ Ã Ã Ã Ã ¿Ã Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2908/88 ,  Valid only for intervention meat sold under Regu ­ lation (EEC) No 2908/88 ,  For export without processing, without refund  Regulation (EEC) No 2908/88 ,  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n ° 2908/88 ,  DestinÃ ©es Ã 1 exportation en l'Ã ©tat sans restitution  rÃ ¨glement (CEE) n0 2908/88 ,  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n . 2908/88 ,  Destinate ali esportazione tal quale senza restituzione  regolamento (CEE) n. 2908/88 ,  Bestemd voor uitvoer in engewijzigde staat zonder restitutie  Verordening (EEG) nr. 2908/88 ,  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 2908/88 ,  Destinada a exportaÃ §Ã £o tal qual sem restituiÃ §Ã £o  Regulamento (CEE) n? 2908/88 .  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n? 2908/88 . Article 8 Regulation (EEC) No 2196/88 is hereby repeated. Article 7 1 . As regards the meat in respect of which the purchase application includes an endorsement to the effect that it will be boned before being exported, the Article 9 (') OJ No L 55, 1 . 3 . 1988, p . 1 . 2) OJ No L 310, 21 . 11 . 1985, p . 22. This Regulation shall enter into force on 22 September 1988 . No L 262/ 10 Official Journal of the European Communities 22. 9 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1988 . For the Commission Frans ANDRIESSEN Vice-President 22. 9. 88 Official Journal of the European Communities No L 262/11 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ECU por tonelada Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 kg ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg prodotti Verkoopprijzen in Ecu per 100 kg produkt PreÃ §o de venda expresso em ECUs por tonelada ITALIA  Quarti anteriori, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 55,00 IRELAND  Forequarters from : Category C, classes U, R and O 75,00 FRANCE  Quartiers avant, provenant des : CatÃ ©gories A et C, classes U, R et O 75,00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Intcrventionsorgftnernes adresser Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  -- Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel. 49 57 283  49 59 261 Telex 61 30 03 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 FRANCE : Ofival Tour Montparnasse 33, avenue du Maine . 75755 Paris Cedex 15 (tÃ ©l. : 45 38 84 00, tÃ ©lex : 26 06 43)